Citation Nr: 0024506	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  95-11 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for herniated nucleus 
pulposus of the lumbar spine.  

Entitlement to service connection for diabetes mellitus.  

Entitlement to service connection for flat feet.  

Evaluation of chondromalacia of the left knee, rated as 10 
percent disabling.  

Evaluation of chondromalacia of the right knee, rated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from April 1961 to October 
1981.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) at St. Petersburg, Florida.  

The veteran had a personal hearing on the appeal before a 
hearing officer at the RO in June 1995.  A transcript thereof 
is on file.  

In January 1997, the Board remanded the case to the RO for 
further processing regarding the veteran's selection of an 
accredited representative and for the RO's assignment of 
separate disability evaluations for chondromalacia of the 
knees.  The purpose of the remand has been met.  

In August 1997, the Board remanded the case again for the 
procurement of all available Social Security decision and 
medical records and a VA orthopedic examination to obtain 
medical evidence for the rating of the veteran's 
chondromalacia of the knees in compliance with DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The purpose of the remand has 
been met.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  There is no competent evidence of a nexus between 
herniated nucleus pulposus of the lumbar spine and disease or 
injury incurred in or aggravated by active military service.  

3.  There is no competent evidence of a nexus between 
diabetes mellitus and disease or injury incurred in or 
aggravated by active military service.  

4.  There is no competent evidence of a nexus between flat 
feet and disease or injury incurred in or aggravated by 
active military service.  

5.  Chondromalacia of the left knee is manifested by no more 
than slight knee impairment with occasional episodes of pain.  

6.  Chondromalacia of the right knee is manifested by no more 
than slight knee impairment with occasional episodes of pain.  


CONCLUSIONS OF LAW

1.  The claim for service connection for herniated nucleus 
pulposus of the lumbar spine is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

2.  The claim for service connection for diabetes mellitus is 
not well grounded.  38 U.S.C.A. § 5107(a).  

3.  The claim for service connection for flat feet is not 
well grounded.  38 U.S.C.A. § 5107(a).  

4.  Chondromalacia of the left knee is not more than 10 
percent disabling.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5014, 5257 (1999).  

5.  Chondromalacia of the right knee is not more than 10 
percent disabling.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5014, 5257 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The service medical records show, on the April 1961 
enlistment examination, that the veteran had injured his back 
in an automobile accident in January 1961.  No residual 
disability was identified.  The spine, lower extremities, 
feet and endocrine system were normal.  Chondromalacia of the 
patellae was shown and treated beginning in March 1974.  In 
December 1975, it was recorded that he had had back trouble 
for two weeks in the lumbosacral spine area, lateral to the 
spine.  There reportedly was no sensation in the legs or 
radiation of pain to the extremities.  X-ray examination 
showed no bony pathology or fracture, joint narrowing, 
spondylolysis or spondylolisthesis.  The impression from the 
X-ray examination was a normal lumbosacral spine.  The 
overall assessment was lumbosacral sprain with muscle spasm.  
In January 1976, he complained of back pain with multiple 
other complaints.  In June 1976, history was recorded of a 
spontaneous onset of knee pain  in 1962.  Progressive 
symptomatology was detailed and the impressions were mild 
generalized hyperligamentous laxity with bilateral knee 
recurvatum and chondromalacia.  In July 1979, he was seen for 
low back ache.  His gait was normal and he was able to bend 
in all directions.  No tenderness was elicited over the 
spinous processes.  Mild lumbosacral sprain was assessed.  
The retirement examination, in May 1981, showed that the 
veteran had had recurring back pain following a jump from a 
building in 1969.  He denied a personal or family history of 
diabetes.  Bilateral chondromalacia of the patella was noted 
as having been treated with aspirin.  The feet, spine and 
endocrine system were normal.  

On a VA examination in December 1981, the veteran gave no 
history or complaint, nor was there any finding, of any low 
back or foot abnormality or any endocrine abnormality.  It 
was recorded that no gross endocrinology abnormalities were 
noted.  The examination of the skeletal system failed to 
reveal any gross deformities.  He could walk on his toes and 
heels.  He could bear weight on either extremity without any 
apparent difficulty.  He could do a full squat without 
apparent difficulty.  He walked freely without a limp.  

A past medical history of adult onset diabetes mellitus was 
recorded on a VA hospital report in October 1991.  

VA outpatient treatment records show, in November 1991, that 
the veteran had Type II diabetes with diabetic retinopathy.  
In December 1991, it was noted that diabetes mellitus had 
been diagnosed 10 months previously.  Narrowing of L5-S1 was 
noted.  Diabetes mellitus, neuropathy probably secondary to 
diabetes mellitus and diabetic retinopathy were diagnosed.  
In January 1992, he gave a history of a fall while he was in 
Vietnam resulting in a diagnosis of "lumbar arthritis."  
Upper lumbar nerve root involvement was reported.  In 
September 1992, he complained of pain and swelling of the 
knees.  The physical examination revealed no swelling and 
full range of motion of the knees.  X-ray examination showed 
no pathology.  Chondromalacia was to be ruled out.  Later in 
September 1992, it was noted that he worked 15 hours a day on 
his feet at a fast food restaurant.  Overuse syndrome, which 
he reportedly also had during service, was assessed.  
Magnetic resonance imaging of the lumbar spine by VA in 
December 1992 revealed a disc bulge at L3-4 causing left 
neural foramen narrowing and disc bulge with herniated 
nucleus pulposus at L5-S1.  In March 1993, following a 
neurosurgical evaluation, a herniated nucleus pulposus L5-S1 
and neural foraminal narrowing L3-4, were shown.  
Uncontrolled diabetes mellitus with an ulcer of the right leg 
was assessed.  In April 1994, disc disease of the lumbar and 
thoracic spine with narrowing of T11-12, L3-4 and L5-6 was 
diagnosed.  

VA outpatient treatment records dated in May 1994 show that 
the veteran was seen for arch pain of the feet.  Low back 
pain of 2 years' duration was recorded.  Herniated disc of 
the low back was diagnosed.  In June 1994, flexible pes 
planus with pain was diagnosed.  

A private physician's report dated in January 1995 confirmed 
back pain from degenerative disc disease with periodic 
paralysis and paresthesia.  Diabetes was noted as controlled 
with oral medication.  Weakness of the lower extremities was 
detailed.  The veteran had symptoms suggestive of early 
diabetic neuropathy.  

At his June 1995 hearing, the veteran testified that he 
suffered from stiffness of the knees, especially when the 
weather changed, swelling 4 or 5 days every month, pain on a 
daily basis, cracking on a daily basis when he got up, and 
difficulty going up or down stairs.  He stated that his back 
had been hurt when he had to jump out of a 2nd story window 
of a building in 1969 in Vietnam in connection with a mortar 
attack.  He recalled that he had been regularly seen for his 
low back complaints during active service, but that nothing 
was found.  He recalled that he began to experience numbness 
of the feet and thirst during active service which led to the 
detection of diabetes mellitus.  He first found out that he 
had diabetes mellitus in 1987.  He testified that he first 
was found to have pes planus in 1965 just before deploying 
for Vietnam, and was told he did not have to go on this 
basis.  His flat feet reportedly did not cause any problem 
during active duty.  After diabetes mellitus was detected, he 
went to see a podiatrist, who found flat feet with a 
flattened bone that put pressure on nerves in the feet when 
pressure was put on the bone.  He had been given orthotics 
for his flat feet.  

On a VA examination in June 1995, history was recorded of 
diabetes for approximately 5 years with oral hypoglycemic 
medication started about 3 months after the disease was 
detected.  Shortly thereafter, he reportedly was found to 
have neuropathy of the lower extremities.  He complained of 
numbness of the legs and feet and paresthesias of the lower 
extremities.  His blood sugar level was at 240.  He stated 
that his blood sugar level had not been well controlled and 
fluctuated up and down.  He was well developed, well 
nourished and not in distress.  There were decreased reflexes 
in both lower extremities.  Diabetes mellitus with peripheral 
neuropathy that had apparently been relatively stable over 
the previous 3 or 4 years, but with no other symptom or 
sequela of diabetes was diagnosed.  

A VA examination of the feet in June 1995 reflected a history 
from the veteran of pes planus noticed in 1965.  This 
reportedly was noticed by an examining physician, as the 
veteran did not know about it.  He reportedly began 
complaining of bilateral foot pain, mostly after prolonged 
walking, a year and a half previously.  He had sensations of 
spasms and numbness of the feet.  He had been treated by a 
podiatrist with arch supports, but had noticed minimal 
improvement.  Minimal foot tenderness was elicited.  Foot 
function was normal.  There was evidence of bilateral flat 
foot, mostly on weight bearing.  Gait was essentially normal.  
X-ray examination showed minimal degenerative joint disease 
of the right foot and a decrease in foot arch height.  The 
diagnosis was bilateral pes planus that had been symptomatic 
for a year and a half.  

On a VA examination of the joints in June 1995, the veteran 
stated that he had been complaining of bilateral knee pain 
since 1975.  The pain reportedly was localized mostly 
anteriorly with associated stiffness and swelling at times.  
He denied any giving out or locking episodes.  He felt that 
he was able to walk for about an hour.  He was able to sit 
for about an hour without complaining of too much discomfort.  
Going up and down stairs, kneeling and squatting reportedly 
caused more pain.  There was no erythema or warmth detected 
on physical examination.  Patellar manipulation caused pain 
and a grinding sensation.  He showed no swelling, deformity 
or instability.  Range of motion of both knees was shown as 
flexion to 130 degrees and extension to 0 degrees.  X-ray 
examination was reported as normal but with a possible very 
small patellar defect possibly compatible with 
chondromalacia.  Bilateral chondromalacia of the patella was 
diagnosed.  

On a VA examination of the spine in June 1995, the veteran 
complained of low back pain radiating to both lower 
extremities, posteriorly.  He stated that the symptoms had 
been present since 1975.  He was not able to sit, stand, or 
walk for more than an hour without resting or moving around.  
He complained of pain at night.  He avoided any lifting and 
took anti-inflammatory medications, as needed.  The physical 
examination revealed no significant pain or tenderness at the 
lumbosacral level, nor erythema, warmth, postural 
abnormality, or fixed deformity.  The back musculature was 
within normal limits.  Thoraco-lumbosacral spine range of 
motion was shown as forward flexion to 60 degrees, backward 
extension to 10 degrees, lateral flexion to 10 degrees, 
bilaterally, and rotation to 20 degrees, bilaterally.  There 
was evidence of pain on motion.  There was no gross 
neurological deficit except that deep tendon reflexes were 
absent at the knees and ankles, bilaterally.  He stated that 
they had been absent for as long as he could remember.  X-ray 
examination showed degenerative joint disease at L5-S1.  
Magnetic resonance imaging showed discogenic disease by 
history.  Chronic low back strain with occasional sciatica 
and discogenic disease were diagnosed.  

Magnetic resonance imaging of the lumbar spine by a private 
physician in January 1996 showed foraminal stenosis at L5-S1 
secondary to disc bulge, loss of disc and foraminal height, 
and bony degenerative changes as well as L3-4 disc bulge and 
protrusion with mild foraminal stenosis.  

VA outpatient treatment records dated in June 1996 show a 6-
year history of adult onset diabetes mellitus.  

A September 1997 X-ray examination of the knees by VA showed 
normal results.  

On a VA examination in October 1997, the veteran complained 
of constant knee pain that increased with cold weather, 
prolonged sitting, going up stairs, and prolonged standing.  
The physical examination revealed no knee swelling.  There 
was full range of motion of the knees with extension to 0 
degrees and flexion to 140 degrees, bilaterally, without 
pain.  McMurray's test was negative, bilaterally.  Each knee 
was stable to varus, valgus, anterior and posterior stress, 
anterior-posterior drawer test, and Lachman's test.  The 
patellar grind test was negative, bilaterally.  
The impression was a normal bilateral knee examination with 
patellofemoral joint pain syndrome and chondromalacia, 
bilaterally.  The examiner stated that the veteran had a 
history of anterior knee pain but on the examination he had a 
normal range of knee motion without pain and had no evidence 
of tenderness on patellar grind or with range of motion.  He 
did not have any objective findings of knee pathology.  He 
stated that when he had exacerbations of knee pain, he had a 
slight limitation to his activities and his range of motion, 
although it was difficult to say how much this limitation was 
during these episodes.  He had no restrictions and no 
objective signs of knee problems by this examination.  

Service Connection Principles

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  

A well grounded claim for service connection generally 
requires competent evidence of a current disability; proof as 
to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or aggravation and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table); Layno v. Brown, 6 Vet. App. 
465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  

Moreover, establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset or 
was aggravated in service.  It requires evidence relevant to 
the requirements for service connection and of sufficient 
weight to make the claim plausible and capable of 
substantiation.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
see also Murphy, 1 Vet. App. at 81.  An injury during service 
may be verified by medical or lay witness statements; 
however, the presence of a current disability requires a 
medical diagnosis; and where an opinion is used to link the 
current disorder to a cause during service, a competent 
opinion of a medical professional is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993).

Where service medical records are missing, VA's duty to 
assist the veteran, to provide reasons and bases for its 
findings and conclusions, and to consider carefully the 
benefit-of-the-doubt rule are heightened.  Milostan v. Brown, 
4 Vet. App. 250, 252 (1993); citing Moore v. Derwinski, 1 
Vet. App. 401, 406 (1991); and O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  The United States Court of Appeals for 
Veterans Claims (hereinafter, Court) has further held that 
"[n]owhere do VA regulations provide that a veteran must 
establish service connection through medical records alone."  
Stozek v. Brown, 4 Vet. App. 457, 461 (1993), quoting 
Cartright v. Derwinski, 2 Vet. App. 24, 25- 26 (1991).  

The U.S. Court of Appeals for the Federal Circuit has held 
that the duty to assist required a thorough effort to obtain 
all available service medical records.  Hayre v. West, 188 
F.3d 1327 (Fed. Cir. 1999) (a single attempt to obtain 
presumably missing service medical records did not satisfy 
VA's obligation).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. 
§ 3.303(b).  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.  Service 
connection for specifically listed chronic disabilities, 
including diabetes mellitus, may be granted if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§ 3.307, 3.309(a) (1999).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  

The veteran is competent to report a injury in service.  
There are current diagnoses of back and foot disorders and 
diabetes mellitus.  For the claim to be well grounded, there 
must be evidence which connects the reported injury in 
service to the current disability.  Whether there is a 
medical connection is a medical question requiring evidence 
from a trained medical professional.  Grottveit v. Brown, at 
92-93.  

In this case, there is no evidence from a physician or other 
medical professional which links current back or flat foot 
disorders or diabetes mellitus to disease or injury in 
service.  

There is nothing in the service medical records which would 
demonstrate a chronic disability as provided in the first 
part of 38 C.F.R. § 3.303(b).  The Board has specifically 
considered the apparent absence of the earlier service 
medical records.  The later service medical records are in 
evidence.  These would be probative of a chronic and 
continuing disability; however, they do not show continued 
disability.  The service medical records show an episode of 
back pain in December 1975 and January 1976 but do not 
indicate the symptoms to be chronic.  In December 1975, the 
request for X-rays used the word "chronic" back pain; 
however, the physician found the spine to be normal.  See 
38 C.F.R. § 3.303(b).  The veteran was subsequently seen at 
the orthopedic clinic but his continuing complaints related 
to his knees and the veteran did not take the opportunity to 
report continuing back symptoms.  On examination for 
retirement, in May 1981, the veteran reported recurring back 
pain and cramps in the legs following a jump from a building 
in 1969 and the examining physician reported the veteran's 
spine and feet to be normal.  Considering the Board's 
heightened duty in light of the missing records, we conclude 
that there are substantial subsequent records which do 
provide an adequate record but do not provide evidence of 
chronic disability under the first part of 38 C.F.R. 
§ 3.303(b) (1999).  

There is no evidence from a physician or other medical 
professional which connects a current disorder to symptoms 
the veteran described having during and after service.  Thus, 
there is no nexus to a continuity of symptoms providing a 
connection under the second half of 38 C.F.R. § 3.303(b) 
(1999).  See Savage, at 497.  

Arthritis or diabetes mellitus may be presumed to have been 
incurred in service if manifested to a degree of 10 percent 
or more within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).  Here, there is no evidence from a competent 
source which identifies manifestations of either disease in 
the year following the veteran's active service.  

As there is no evidence of a connection between a current 
back or flat foot disorder or diabetes mellitus and any 
disease or injury, incurred or aggravated in service, the 
claims are not well grounded and must be denied.  

38 U.S.C.A. § 1154

The service personnel records show combat service in Vietnam.  
The provisions of 38 U.S.C.A. § 1154 (West 1991) do not 
provide assistance in establishing that the required 
connection between a claimed disability and disease or injury 
in service.  Medical evidence is required.  Cf. Kessel v. 
West, 13 Vet. App. 9 (1999) (en banc), appeal docketed (Fed. 
Cir.): Arms v. West, 12 Vet. App. 188 (1999).  

38 U.S.C.A. § 5107(b)

Because the claim is not well grounded, the Board will not 
reach the merits of the appellant's service connection 
claims.  Therefore, the Board need not address the 
application of the benefit-of-the-doubt rule.  See Martinez 
v. Brown, 6 Vet. App. 462, 464 (1994) ("in the context of a 
well-grounded claim the benefit of the doubt doctrine applies 
to the adjudication of the merits of a claim"); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

Increased Rating: Bilateral Chondromalacia

The veteran claims that his service-connected chondromalacia 
of the knees is worse than the current evaluations 
contemplate, with pain, swelling, periodic immobility, 
limitations on prolonged sitting, standing or walking, and 
the need to avoid lifting.  The Board finds that he has 
submitted evidence, which is sufficient to justify a belief 
that his claims for higher evaluations are well grounded.  38 
U.S.C.A. § 5107(a).  All relevant facts have been properly 
developed.  VA has completed its duty to assist him in the 
development of his rating claims.  See 38 U.S.C.A. § 5107(a).  
He has not reported that any other pertinent evidence might 
be available.  See Epps v. Brown, 9 Vet. App. 341, 344 
(1996).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).  When a question arises as to which of two 
evaluations shall be assigned, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  VA also has a 
duty to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusions.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  

It is permissible to evaluate the veterans service- connected 
disabilities under provisions of the schedule which pertain 
to a closely-related disease or injury which is analogous in 
terms of the function affected, anatomical localization and 
symptomatology.  38 C.F.R. § 4.20.  

Review of the veteran's medical history indicates that the 
disability could be rated on the basis of pain on motion and 
assigned the minimum compensable 10 percent rating as 
analogous to the codes for rating arthritis.  38 C.F.R. 
§§ 4.59, 4.71a, Codes 5003 -5016, 5018-5024 (1999).  

In February 1997, the RO changed the rating Code from 5014 to 
5257 and assigned a 10 percent rating for slight disability 
of each knee.  This was before the VA General Counsel 
determined that a knee disability can be rated under Code 
5257 for instability and can also be rated for limitation of 
motion, if the evidence shows that both types of impairment 
are present.  VAOPGCPREC 23-97 (July 1, 1997).  

In this case, the veteran has not reported instability and/or 
recurrent subluxation and the most recent VA examination 
showed the knee to be stable.  There are no symptoms ratable 
under Code 5257.  

38 C.F.R. § 4.10 states that, in cases of functional 
impairment, evaluations are to be based upon lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. §§ 4.40, 4.45.  See also DeLuca v. Brown, 8 Vet. App. 
202 (1995).  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against an adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.  The October 1997 examination 
complied with these requirements and found that there was no 
objective evidence of pain on motion.  The examiner did 
record the veteran's description of episodic pain with 
weather changes and certain activities.  The occasional 
episodes of pain described by the veteran would meet the 
criteria for a minimal compensable evaluation of each knee 
but do not describe an impairment warranting a higher rating 
based on limitation of motion.  

The normal range of motion of the knee is 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. Part 4, Plate 
II (1999).  

The veteran's bilateral chondromalacia cannot be rated under 
DC 5256, as ankylosis of the knees, respectively, is not 
present.  Ankylosis is defined as immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  

Dislocation of the semilunar cartilage of either knee with 
frequent episodes of "locking," pain, and effusion into the 
joint warrants a 20 percent disability evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5258 (1999).  Nevertheless, 
dislocation of the semilunar cartilage, either knee, has not 
been shown, and the symptom-complex of locking and effusion 
with pain of either knee is not manifested.  

For limitation of motion of the leg, Diagnostic Code 5260 
provides a 10 percent rating where flexion is limited to 45 
degrees, 20 percent when limited to 30 degrees, and 30 
percent to 15 degrees.  Diagnostic Code 5261 provides a 10 
percent rating where extension of the leg is limited to 10 
degrees, 20 percent where limited to 15 degrees, 30 percent 
when limited to 20 degrees and 40 percent when limited to 30 
degrees.  Range of motion of the knees, bilaterally, is 
within the normal range, and well below the level of 
compensability under Diagnostic Code 5260, requiring at least 
a 45-degree limitation of flexion, and Diagnostic Code 5261, 
requiring at least a 10 degree limitation of extension.  

There was some evidence of recurvatum in service; however the 
recent examinations have not revealed symptoms ratable under 
Code 5263.  There is no evidence of nonunion or malunion 
ratable under Code 5262.  

The veteran is competent to describe the symptoms he feels.  
However, the objective findings of the trained medical 
professionals are more probative in determining if the 
criteria for a higher rating have been met.  Here, the 
preponderance of the evidence shows that while the 
symptomatology warrants a minimal compensable rating, the 
service-connected knees disorders do not approximate the 
requirements for a higher evaluation.  38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. § 4.7 (1999).  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1999).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
inference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).


ORDER

Service connection for herniated nucleus pulposus of the 
lumbar spine is denied.  

Service connection for diabetes mellitus is denied.  

Service connection for flat feet is denied.  

An evaluation in excess of 10 percent for chondromalacia of 
the left knee is denied.  

An evaluation in excess of 10 percent for chondromalacia of 
the right knee is denied.  



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals



 


